MEMORANDUM *
This memorandum applies to the parties listed in Exhibit A.
James E. Anderson, et al. appeal from the district court’s dismissal of their action, arguing that removal jurisdiction is lacking. We agree, and reverse.
Bayer, whose burden it is to establish removal jurisdiction, California ex rel. Lockyer v. Dynegy, Inc., 875 F.8d 831, 838, amended by 387 F.3d 966 (9th Cir.2004), did not show that the joint complaint obviously fails to state a cause of action under Mississippi law against resident defendants, see McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir.1987) (establishing standard for fraudulent joinder). No evidence was presented to pierce the pleadings, therefore we look only to the allegations in the complaint. Assuming (without needing to decide) that Mississippi requires knowledge on the part of retailers or pharmacists, paragraphs 70, 73 and 118 of the complaint sufficiently aver it for purposes of notice pleading. Miss. R. Civ. P. 8(a). We are not obliged to follow federal district court decisions upon which Bayer relies, but in any event do not read them as controlling here given the specific allegations in Anderson’s complaints.
No basis appears in the record or in ornease law for severing the claims of the eight plaintiffs who have named non-diverse defendants. Accordingly, we reverse and remand to the district court with instructions to vacate its dismissal orders and its order to file individualized complaints, as both were without jurisdiction, and to order the action, in the form it was at the time of removal, remanded to state court.
Given this disposition, it is unnecessary to reach Anderson’s alternative argument that the complaints should not have been dismissed for that issue is moot.
REVERSED AND REMANDED.
_EXHIBIT A_
MDL Former Plaintiff Name Case Name State Case No. Case No.
1. Anderson, Jr., James James Anderson, Jr. v. Bayer MS C04-1058 C04-0022 Corp. (Originally in James E. Anderson, et al. v. Bayer _Coro, et al.)_
2. Anderson, James E. James E. Anderson v. Bayer MS C04-1449 C04-0022 Corp. (Originally in James E. Anderson, et al. v. Bayer _Coro, et al.)_
3. Anderson, John R. John R. Anderson v. Bayer MS C04-1059 C04-0022 Corp. (Originally in James E. Anderson, et al. v. Bayer _Coro, et al.)_
4. Archer, Jack Jack Archer v. Bayer Corp. MS C04-1060 C04-0022 (Originally in James E. Anderson, et al. v. Bayer _Coro, et al.)_
5. Bailey, Dorothy Dorothy Bailey v. Bayer Corp. MS C04-1062 C04-0022 et al. (Originally in James E.
*20MDL Former Plaintiff Name_Case Name_State Case No. Case No.
Anderson, et al. v. Bayer _Corp. et al.l_
6. Bailey, Louis Louis Bailey v. Bayer Corp. MS C04-1061 C04-0022 (Originally in James E. Anderson, et al. v. Bayer _Cow, et al.) _
7. Barkley, Sheila Sheila Barkley v. Block, et al. MS C04-1063 C04-0022 (Originally in James E. Anderson, et al. v. Bayer _Cow, et al.) _
8. Bradham, Kathy Kathy Bradham v. Bayer MS C04-1064 C04-0022 Corp. (Originally in James E. Anderson, et al. v. Bayer _Cow, et al.)_
9. Butler, Eddie Eddie Butler V. Bayer Corp. MS C04-1065 C04-0022 (Originally in James E. Anderson, et al. v. Bayer _Cow, et al)_
10. Carter, Ethel Ethel Carter v. Bayer Corp. MS C04-1066 C04-0022 (Originally in James E. Anderson, et al. v. Bayer _Cow, et al.)_
11. Dale, Ernestine Eamestine Dale v. Bayer MS C04-1068 C04G0022 Corp. (Originally in James E. Anderson, et al. v. Bayer _Cow, et al.)_
12. Elmore, Elizabeth Elizabeth Elmore v. Bayer MS C04-1070 C04-0022 Corp. (Originally in James E. Anderson, et al. v. Bayer _Cow, et al.)_
13. Green, Robert Robert Green v. Wyeth (Origi- MS C04-1450 C04-0022 nally in James E. Anderson, et _al. v. Bauer Cow, et al.)_
14. Harris, Daisy Daisy Harris v. Bayer Corp., MS C04-1048 C04-0022 et al. (Originally in James E. Anderson, et al. v. Bayer _Cow, et al.)_
15. Henard, Leeida Leeida Henard v. Bayer Corp. MS C04-1072 C04-0022 (Originally in James E. Anderson, et al. v. Bayer _Cow, et al.)_
16. Hendry, Robert Robert Hendry v. AHP (Origi- MS C04-1073 C04-0022 nally in James E. Anderson, et _al. v. Bauer Cow, et al.)_
17. Jacob, Dolías Dolías Jacob v. Bristol Myers MS C04-1074 C04-0022 Squibb (Originally in James E. Anderson, et al. v. Bayer _Cow, et al.)_
18. King, Ollie L. Ollie L. King v. Bayer Corp. MS C04-1075 C04-0022 (Originally in James E. Anderson, et al. v. Bayer _Cow, et al.)_
19. Lang, James James Lang v. Block et al. MS C04-1076 C04-0022 (Originally in James E. Anderson, et al. v. Bayer Corp. et al.)
*21MDL Former Plaintiff Name Case Name State Case No. Case No.
20. Magee, William C. William C. Magee v. Bayer MS C04-1077 C04-0022 Corp. (Originally in James E. Anderson, et al. v. Bayer _Cory, et al.)_
21. Maier, Glen Glen and Paula Maier v. Bay- MS C04-1451 C04-0022 _er AG_
22. Maier, Paula Glenn and Paula Maier v. MS C04-1451 C04-0022 _Bauer AG_
23. Marshall, Mildred Mildred Marshall v. Bayer MS C04-1034 C04-0022 Corp. (Originally in James E. Anderson, et al. v. Bayer _Cory, et al.)_
24. Merrick, Belain Belain Merrick v. Block (Orig- MS C04-1255 C04-0022 inally in James E. Anderson, _et al. v. Bauer Cory, et al.)_
25. Mitchell, Valerie Valerie Mitchell v. Block, et MS C04-1035 C04-0022 al. (Originally in James E. Anderson, et al. v. Bayer _Cow, et al.)_
26. Netterville, Charles Charles and Melanie Netter- MS C04-1256 C04-0022 mile v. Procter & Gamble, et al. (Originally in James E. Anderson, et al. v. Bayer _Cow, et al.)_
27. Netterville, Melanie Charles and Melanie Netter- MS C04-1256 C04-0022 ville v. Procter & Gamble, et al. (Originally in James E. Anderson, et al. v. Bayer _Cow, et al.)_
28. Niekelson, Veronica Veronica Nickelson v. McNeil MS C04-1036 C04-0022 (Originally in James E. Anderson, et al. v. Bayer _Cow, et al.)_
29. Pace, LilAnn LilAnn Pace v. Wyeth, et al. MS C04-1037 C04-0022 (Originally in James E. Anderson, et al. v. Bayer _Cow, et al.)_
30. Pickering, Joy Joy Pickering v. Block, et al. MS C04-1038 C04-0022 (Originally in James E. Anderson, et al. v. Bayer _Cow, et al.)_
31. Pritchard, Elizabeth Elizabeth Pritchard v. Wyeth MS C04-1039 C04-0022 (Originally in James E. Anderson, et al. v. Bayer _Cow, et al.)_
32. Schuette, Edward Edward Schuette v. Bayer MS C04-1040 C04 — 0022 Corp., et al. (Originally in James E. Anderson, et al. v. _Bauer Cow, et al.)_
33. Smith, Levi Levi Smith v. Bayer Corp. MS C04-1041 C04-0022 (Originally in James E. Anderson, et al. v. Bayer _Cow, et al.)_
34. Thompson, Willie Willie Thompson v. Bayer MS C04-1042 C04-0022 Corp. (Originally in James E.
*22MDL Former Plaintiff Name_Case Name_State Case No. Case No.
Anderson, et al. v. Bayer _Corn, et alJ_
35. Twyner, Shraon Sharon Twyner b. Bayer MS C04-1044 C04-0022 Corp., et al. (Originally in James E. Anderson, et al. v. _Bayer Cory, et al.)_
36. Vaughn, Alfanette Alfanette Vaughn v. GlaxoS- MS C04-1346 C04-0022 mithKline (Originally in James E. Anderson, et al. v. _Bayer Cory, et al.)_
37. Warren, Della Della Warren v. Bayer Corp., MS C04-1045 C04-0022 et al. (Originally in James E. Anderson, et al. v. Bayer _Coro, et al.)_
38. Washington, Lois Lois Washington v. Bayer MS C04-1046 C04r-0022 Corp., et al. (Originally in James E. Anderson, et al. v. _Bayer Cory, et al.)_
39. Washington, Shawanda Shawanda Washington v. MS C04-1047 C04-0022 Bayer Corp. (Originally in James E. Anderson, et al. v. _Bayer Cory, et al.)_
40. Welch, Charles Charles Welch v. Bayer Corp. MS C04-1049 C04-0022 (Originally in James E. Anderson, et al. v. Bayer _Cory, et al.)_
41. Wells, Patricia Patricia Wells v. Bayer Corp. MS C04-1050 C04-0022 et al. (Originally in James E. Anderson, et al. v. Bayer _Cory, et al.)_
42. Wicks, Martha Martha Wicks v. Wyeth (Orig- MS C04-1051 C04-0022 inally in James E. Anderson, _et al. v. Bauer Cory, et al.)_
43. Williams, Nathaniel Nathaniel Williams v. Bayer MS C04-1053 C04-0022 Corp. (Originally in James E. Anderson, et al. v. Bayer _Com et al.)_
44. Wilson, Roger Dale Roger Dale Wilson v. Bayer MS C04-1054 C04-0022 Corp. (Originally in James E. Anderson, et al. v. Bayer _Cory, et al.)_
45. Woods, Delores Delores Woods v. Bayer Corp. MS C04-1055 C04-0022 (Originally in James E. Anderson, et al. v. Bayer _Cory, et al.)_
46. James E. Anderson, James E. Anderson, et al. v: MS C04-0022 Mildred Marshall, Bayer Corp. et al. Valerie Mitchell, Veronica Niekelson, Lillian Pace, Joy and Judd Pickering, Elizabeth Pritchard, Edward Schuette, Levi and Marjorie Smith,
*23MDL Former Plaintiff Name_Case Name_State Case No. Case No.
Willie and Mae Thompson, Sharon Twyner, Della Warren, Lois Washington, Shawanda Washington, Daisy Harris, Charles Welch, Patricia Wells, Martha Wicks, Nathaniel and Bobbie Williams, Roger and Wilma Wilson, Delores Woods, James Anderson, John Anderson, Jack Archer, Louis and Barbara Bailey, Dorothy Bailey-Banks, Sheila Barkley, Kathy Bradham, Eddie Butler, Ethel Carter, Ernestine and M.J. Dale, Elizabeth Elmore, Leeida Henard, Robert Hendry, Dolías and Eugene Jacob, Ollie King, James Lang, William and Rosie Magee, Belain Merrick, Melanie and Charles Netterville, Alfanette Vaughn, Robert Green, Glen and Paula Maier.__

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.